— In a proceeding under section 25 of the General Corporation Law to review the election of four trustees of the Flushing Hospital and Dispensary for the term commencing March 1, 1943, and ending March 1, 1946, the court set aside the election of William W. Knowles, William Bischofberger, Morris L. Willets and Edward Y. Peters, the candidates sponsored by the administration group, and directed the election of petitioner, Thomas Steel, and Martin F. Schultes, Francis H. Bickford and *785Marion R. Appel, the candidates sponsored by the opposing group. Order modified on the law and the facts by striking out the second and third decretal paragraphs and substituting in place thereof a paragraph providing for a new election at a meeting to be held at a date to be agreed upon, and that notice of such meeting be published at least ten days prior thereto in a newspaper published in the Borough of Queens and circulating in Flushing; and further providing that only the persons who were members in good standing on March 1, 1943, shall be eligible to vote or qualified to be elected as members of the Board of Trustees. As so modified, the order is affirmed, without costs. The conduct of the meeting of July 6, 1943, was irregular, and in view of the conflicting claims of the parties as to what occurred at that meeting, the interests of justice require that a new election be held. Appellant is an aggrieved party within the purview of section 557 of the Civil Practice Act. Settle order on notice within ten days from the date of this decision. Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur. [See post, p. 910.]